UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
PRIESTS FOR LIFE, et al.,        )
                                 )
                Plaintiffs,      )
                                 )
           v.                    ) Civil Action No. 13-1261 (EGS)
                                 )
UNITED STATES DEPARTMENT OF      )
HEALTH AND HUMAN SERVICES,       )
et al.                           )
                                 )
                Defendants.      )
________________________________ )


                          MEMORANDUM OPINION

     This case presents one of many challenges to the

contraceptive services mandate of the Affordable Care Act

(“ACA”), Pub. L. No. 111-148, 124 Stat. 119 (2010).      A number of

circuits, including the District of Columbia Circuit, have

examined the mandate’s requirements regarding contraceptive

coverage for employees of for-profit companies; that issue is

now pending before the Supreme Court.     See Hobby Lobby Stores,

Inc. v. Sebelius, 723 F.3d 1114, (10th Cir. 2013) (en banc),

cert. granted, 2013 U.S. LEXIS 8418 (U.S. Nov. 26, 2013) (Case

No. 13-354); Conestoga Wood Specialties Corp. v. Sebelius, 724

F.3d 377 (3d Cir. 2013), cert. granted, 2013 U.S. LEXIS 8418

(U.S. Nov. 26, 2013) (No. 13-354); see also, e.g., Gilardi v.

United States Dep’t of Health and Human Services, 733 F.3d 1208

(D.C. Cir. 2013).
     The instant case presents a different issue: the

obligations, vel non, of non-profit religious organizations to

provide contraceptive coverage under the mandate.   These

organizations are eligible for an accommodation to the mandate;

specifically, they are not required to provide contraceptive

coverage to their employees if they object to doing so on

religious grounds.   Under the regulations, an employer in this

situation can self-certify to its health insurance issuer that

it has a religious objection to providing coverage for

contraceptive services as part of its health insurance plan.

Once the issuer receives the self-certification, the non-profit

organization is exempt from the mandate.   The organization’s

employees will receive coverage for contraceptive services, but

that coverage will be provided directly through the issuer.     The

coverage is excluded from the employer’s plan of benefits, and

the issuer assumes the full costs of coverage; it is prohibited

from charging any co-payments, deductibles, fees, premium hikes

or other costs to the organization or its employees.

     Priests for Life, a non-profit organization which takes a

“vocal and active role in the pro-life movement,” Complaint ¶

73, and three of its employees have filed this lawsuit objecting

to the accommodation to the mandate.   They allege that the self-

certification Priests for Life must provide to its issuer

violates their rights under the Religious Freedom Restoration

                                 2
 
Act, 42 U.S.C. §§ 2000bb, et seq. (“RFRA”), and the First and

Fifth Amendments to the Constitution.

     The Supreme Court has made clear that religious exercise is

impermissibly burdened when government action compels

individuals “to perform acts undeniably at odds with fundamental

tenets of their religious beliefs.”     Wisconsin v. Yoder, 406

U.S. 205, 218 (1972).   At the same time, acts of third parties,

which do not cause adherents to act in violation of their

religious beliefs, do not constitute an impermissible burden.

Kaemmerling v. Lappin, 553 F.3d 669, 678 (D.C. Cir. 2008). The

right to religious freedom “simply cannot be understood to

require the Government to conduct its [] affairs in ways that

comport with the religious beliefs of particular citizens.”

Bowen v. Roy, 476 U.S. 693, 699 (1986).    Religious freedom is

protected “in terms of what the government cannot do to the

individual, not in terms of what the individual can exact from

the government.”   Lyng v. N’west Indian Cemetery Protective

Assn., 485 U.S. 439, 451 (1988) (citations omitted).

     Plaintiffs here do not allege that the self-certification

itself violates their religious beliefs.    To the contrary, the

certification states that Priests for Life is opposed to

providing contraceptive coverage, which is consistent with those

beliefs.   Indeed, during oral argument, plaintiffs stated that

they have no religious objection to filling out the self-

                                 3
 
certification; it is the issuer’s subsequent provision of

coverage to which they object.       But filling out the form is all

that the ACA requires of the plaintiffs in this case.

         There is no doubt that the plaintiffs find the statute’s

requirement that the issuer provide contraceptive coverage

profoundly opposed to their religious scruples.       But the

issuer’s provision of coverage is just that -- an entirely third

party act.     The issuer’s provision of coverage does not require

plaintiffs to “perform acts” at odds with their beliefs.         Yoder,

406 U.S. at 218.        Accordingly, the accommodations to the

contraceptive services mandate do not violate their religious

rights.

         Pending before the Court is the plaintiffs’ motion for

summary judgment and the defendants’ cross motion to dismiss or

in the alternative for summary judgment.       Upon consideration of

the motions, the oppositions and replies thereto, the Amicus

Curiae brief of the American Civil Liberties Union, the entire

record, and for the reasons explained below, defendants’ motion

to dismiss is GRANTED; accordingly, the parties’ motions for

summary judgment are hereby DENIED AS MOOT.

    I.     BACKGROUND

         Priests for Life is a non-profit corporation incorporated

in the State of New York, and Father Frank Pavone, Alveda King,

and Janet Morana are among its employees.       Compl. ¶¶ 6-11. “A

                                      4
 
deep devotion to the Catholic faith is central to the mission of

Priests for Life.” Compl. ¶ 85.                                          Its mission is to “unite and

encourage all clergy to give special emphasis to the life issues

in their ministry . . . [and] to help them take a more vocal and

active role in the pro-life movement.”                                         Compl. ¶ 73.

Accordingly, “contraception, sterilization, abortifacients1 and

abortion . . . are immoral and antithetical to Priests for

Life’s religious mission.”                                     Id.       Priests for Life provides

health insurance for its employees.                                         Compl. ¶ 93.   The next plan

year will commence on January 1, 2014.                                         Compl. ¶ 101.

              Plaintiffs’ claims arise out of certain regulations

promulgated in connection with the ACA.                                         The Act requires all

group health plans and health insurance issuers that offer non-

grandfathered group or individual health coverage to provide

coverage for certain preventive services without cost-sharing,

including, for “women, such additional preventive care and

screenings . . . as provided for in comprehensive guidelines

supported by the Health Resources and Services Administration

[(“HRSA”)].”                             42 U.S.C. § 300gg-13(a)(4).              The HRSA, an agency

within the Department of Health and Human Services (“HHS”),

commissioned the Institute of Medicine (“IOM”) to conduct a
                                                            
1
  Plaintiffs use the word “abortifacient” to refer to drugs such
as Plan B and Ella that they allege cause abortions. See, e.g.,
Compl. ¶ 37. Plaintiffs do not allege that the regulations will
require them to provide insurance coverage for the medical
procedure of abortion.
                                                                     5
 
study on preventive services.    On August 1, 2011, HRSA adopted

IOM’s recommendation to include “all Food and Drug

Administration approved contraceptive methods, sterilization

procedures, and patient education and counseling for women with

reproductive capacity.”     See HRSA, Women’s Preventive Services:

Required Health Plan Coverage Guidelines (“HRSA Guidelines”),

available at http://www.hrsa.gov/womensguidelines/ (last visited

Dec. 17, 2013).

        Several exemptions and safe-harbor provisions excuse

certain employers from providing group health plans that cover

women’s preventive services as defined by HHS regulations.

First, the mandate does not apply to certain “grandfathered”

health plans in which individuals were enrolled on March 23,

2010, the date the ACA was enacted.     75 Fed. Reg. 34,538 (June

17, 2010).    Second, certain “religious employers” are excluded

from the mandate. See, e.g., 76 Fed. Reg. 46,621 (Aug. 3, 2011);

45 C.F.R. § 147.130(a)(1)(iv)(A).      On June 28, 2013, the

government issued final rules on contraceptive coverage and

religious organizations; the rules became effective August 1,

2013.    78 Fed. Reg. 39,870 (July 2, 2013).   These regulations

are the subject of this case.

        Under the final regulations, a “religious employer” exempt

from the contraceptive services mandate is “an organization that

is organized and operates as a nonprofit entity and is referred

                                   6
 
to in section 6033(a)(3)(A)(i) or (a)(3)(A)(iii) of the Internal

Revenue Code,” which refers to churches, their integrated

auxiliaries, and conventions or associations of churches, and

the exclusively religious activities of any religious order.     45

C.F.R. § 147.131(a).    Non-profit organizations which do not

qualify for this exemption may, however, qualify for an

accommodation with respect to the contraceptive coverage

requirement if they are “eligible organizations” under the

regulations.    An “eligible organization” must satisfy the

following criteria:

    (1)   The organization opposes providing coverage for some or
          all of any contraceptive services required to be covered
          under § 147.130(a)(1)(iv) on account of religious
          objections.
    (2)   The organization is organized and operates as a non-
          profit entity.
    (3)   The organization holds itself out as a religious
          organization.
    (4)   The organization self-certifies, in the form and manner
          specified by the Secretary, that it satisfies the
          criteria in paragraphs (1) through (3), and makes such
          self-certification available for examination upon request
          by the first day of the first plan year to which the
          accommodation applies.
45 C.F.R. § 147.131(b); see also 78 Fed. Reg. at 39,874-75.

      Once an eligible organization provides a copy of a self-

certification to its issuer, which provides coverage in

connection with the group health plan, the organization is

relieved of its obligation “to contract, arrange, pay or refer

for contraceptive coverage” to which it has religious



                                  7
 
objections.                           78 Fed. Reg. at 39,874.      The group health plan

issuer which receives the self-certification form must (1)

exclude contraceptive coverage from the group health insurance

coverage provided in connection with the group health plan, and

(2) provide separate payments for any contraceptive services

required to be covered for plan participants and beneficiaries.

The issuer may not impose any cost-sharing requirements (such as

a copayment, coinsurance or a deductible) on plan participants

or beneficiaries. 78 Fed. Reg. at 39,896.                              Likewise, the issuer

is prohibited from imposing any premium, fee, or other charge,

or any portion thereof, directly or indirectly, on the eligible

organization or the group health plan.                               Id.   Failure to self-

certify or otherwise comply with the mandate will result in

Priests for Life’s issuer including contraceptive services

within Priests for Life’s healthcare policy, and charging the

organization for such coverage.2


                                                            
2
  During the initial briefing, the parties stated that if Priests
for Life refused the accommodation, it could be fined $100 per
employee per day. 26 U.S.C. § 4980D. At oral argument,
however, the government informed the court that the ACA imposes
an independent obligation on insurers to sell policies which
comply with the law, including, e.g., coverage for contraceptive
services. See Defs.’ Suppl. Mem. at 1-4 [ECF No. 31], citing 42
U.S.C. §§ 300gg-13; 300gg-22; 76 Fed. Reg. 46,621, 623 (Aug. 3,
2011). This does not alter the analysis, however. Under the
statute and regulations, if Priests for Life refuses the
accommodation, it would then be placed in the position of
providing contraceptive services to its employees as part of its
plan of benefits, and paying for such services. As this Circuit
held in Gilardi, this arrangement would substantially burden
                                                               8
 
              The parties agree that Priests for Life does not qualify

for an exemption to the contraceptive services mandate.                                                                                                               The

grandfathered plans provision does not protect the organization

because the current health insurance plan has made changes since

2010, including an increase in the percentage cost-sharing

requirement.                            See Decl. of Fr. Pavone, ECF No. 7-1, at ¶ 5.

Priests for Life also does not satisfy the definition of

“religious employer” and is not eligible for an exemption on

that ground.                            Id. at ¶ 3.                           Finally, the parties agree that

Priests for Life would qualify as an “eligible organization,”

entitled to the accommodation, if it completes the self-

certification form.                                          Compl. ¶ 6.

              Priests for Life states that completing the self-

certification form will require it to violate its sincerely held

religious beliefs because “the government mandate forces Priests

for Life to provide the means and mechanism by which

contraception, sterilization and abortifacients are provided to

its employees. . . . There is no logical or moral distinction

between the [] contraceptive services mandate . . . and the

“accommodation[.]” . . .                                                   Priests for Life [is] still paying an

insurer to provide [its] employees with access to a product []

that violates [its] religious convictions.”                                                                                        Compl. ¶¶ 69-70,


                                                                                                                                                                                               
                                                                                                                                                                                               
Plaintiffs’ free exercise of religion. Gilardi, 733 F.3d at
1216-19.
                                                                                             9
 
see also id. ¶ 105 (“Priests for Life objects to being forced by

the government to purchase a health care plan that provides its

employees with access to contraceptives, sterilization and

abortifacients, all of which are prohibited by its religious

convictions.   This is true whether the immoral services are paid

for directly, indirectly, or even not at all by Priests for

Life.”).

     On September 19, 2013, plaintiffs moved for a preliminary

injunction as to all counts of the Complaint.   On September 25,

2013, the parties agreed to consolidate the preliminary

injunction motion with the merits under Federal Rule of Civil

Procedure 65(a)(2).   Thereafter, plaintiffs filed a motion for

summary judgment and defendants filed a cross motion to dismiss

or in the alternative for summary judgment.   Toward the end of

the briefing schedule set by the Court, the D.C. Circuit issued

its decision in Gilardi, addressing religious freedom claims

arising from different regulations under the ACA’s contraceptive

services mandate.   Following Gilardi, the Court ordered the

parties to file supplemental briefs addressing its impact on

this case.   The Court heard oral argument on the parties’ cross

motions on December 9, 2013.   The motions are ripe for

determination by the Court.




                                10
 
    II.   STANDARD OF REVIEW

      A. Motion to Dismiss

      A motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) “tests the legal sufficiency of a complaint.” Browning

v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A complaint must

contain “a short and plain statement of the claim showing that

the pleader is entitled to relief, in order to give the

defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (quotation marks omitted; alteration in original).

While detailed factual allegations are not necessary, plaintiffs

must plead enough facts “to raise a right to relief above the

speculative level.” Id.

      When ruling on a Rule 12(b)(6) motion, the court may

consider “the facts alleged in the complaint, documents attached

as exhibits or incorporated by reference in the complaint, and

matters about which the Court may take judicial notice.”

Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002).

The Court must construe the complaint liberally in plaintiffs’

favor and grant plaintiffs the benefit of all reasonable

inferences deriving from the complaint. Kowal v. MCI Commc’ns

Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). However, the Court

must not accept plaintiffs’ inferences that are “unsupported by

the facts set out in the complaint.” Id. “Nor must the court

                                11
 
accept legal conclusions cast in the form of factual

allegations.” Id. “[O]nly a complaint that states a plausible

claim for relief survives a motion to dismiss.” Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009).

     B. Motion for Summary Judgment

     Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R.

Civ. P. 56(a).    The party seeking summary judgment bears the

“initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, which

it believes demonstrate the absence of a genuine issue of

material fact.”    Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986) (internal quotation marks omitted).    To defeat summary

judgment, the non-moving party must “designate specific facts

showing there is a genuine issue for trial.”     Id. at 324

(internal quotation marks omitted).   The existence of a factual

dispute is insufficient to preclude summary judgment.     Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).    A dispute

is “genuine” only if a reasonable fact-finder could find for the

non-moving party; a fact is only “material” if it is capable of

affecting the outcome of the litigation.     Id. at 248; Laningham

                                 12
 
v. U.S. Navy, 813 F.2d 1236, 1241 (D.C. Cir. 1987).      In

assessing a party’s motion, “[a]ll underlying facts and

inferences are analyzed in the light most favorable to the non-

moving party.”       N.S. ex rel. Stein v. District of Columbia, 709

F. Supp. 2d 57, 65 (D.D.C. 2010), citing Anderson, 477 U.S. at

247.

    III. DISCUSSION

       A. Standing

       The parties do not dispute that Priests for Life, a non-

profit religious organization, has standing to advance all of

its constitutional and statutory claims.       See, e.g., Jimmy

Swaggart Ministries v. Bd. of Equalization of Cal., 493 U.S.

378, 381, 384 (1990); EEOC v. Catholic Univ. of Am., 83 F.3d

455, 467-70 (D.C. Cir. 1996).       The Court, therefore, has

jurisdiction to hear and decide the issues presented by this

case. Rumsfeld v. Forum for Acad. & Inst’l Rights, Inc., 547

U.S. 47, 52 n.2 (2006) (“[T]he presence of one party with

standing is sufficient to satisfy Article III’s case-or-

controversy requirement.”).

       While the defendants challenge standing of the individual

plaintiffs, they acknowledge that the individual plaintiffs’

claims are identical to Priests for Life’s claims.       See Defs.’

Combined Mot. to Dismiss or for Summ. J and Opp’n to Pls.’ Mot.

(hereinafter “Defs.’ Mot.”) at 13, n.8.      At oral argument, the

                                    13
 
parties agreed that it is unnecessary for the Court to address

the standing of the individual plaintiffs. See, e.g., Chamber of

Commerce v. EPA, 642 F.3d 192, 200 (D.C. Cir. 2011) (it is

unnecessary to address the standing of party whose presence or

absence is immaterial to a suit’s outcome, where another party

clearly has standing) (citation omitted).    Accordingly, because

the presence of the individual plaintiffs has no impact on the

merits of this case, the Court need not reach the issue of their

standing.

        B. The RFRA

        The Religious Freedom Restoration Act, 42 U.S.C. §§ 2000bb-

1, provides that “[g]overnment shall not substantially burden a

person’s exercise of religion even if the burden results from a

rule of general applicability, except as provided in subsection

(b).”     Subsection (b) provides that “[g]overnment may

substantially burden a person’s exercise of religion only if it

demonstrates that application of the burden to the person is (1)

in furtherance of a compelling governmental interest; and (2) is

the least restrictive means of furthering that compelling

governmental interest.”

        Congress enacted the RFRA in response to the Supreme

Court’s decision in Employment Division, Department of Human

Services of Oregon v. Smith, 494 U.S. 872 (1990), in which the

Court held that the right to free exercise of religion under the

                                  14
 
First Amendment does not exempt an individual from a law that is

neutral and of general applicability, and explicitly disavowed

the test used in earlier decisions, which prohibited the

government from substantially burdening a plaintiff’s religious

exercise unless the government could show that its action served

a compelling interest and was the least restrictive means to

achieve that interest.   42 U.S.C. § 2000bb.   The purpose of the

RFRA was to “restore the compelling interest test” as set forth

in Sherbert v. Verner, 374 U.S. 398 (1963) and Wisconsin v.

Yoder, 406 U.S. 205 (1972).    Id.

     In order to state a prima facie case under RFRA, and thus

to survive a motion to dismiss, plaintiffs must allege a

substantial burden on their religious exercise.   The statute

defines “religious exercise” broadly, as “any exercise of

religion, whether or not compelled by, or central to, a system

of religious belief.”    42 U.S.C. §§ 2000bb-2(4); 2000cc-5.   The

RFRA does not define “substantial burden,” but because the RFRA

intends to restore Sherbert and Yoder, those cases are

instructive in determining the meaning of that term.   In

Sherbert, plaintiff’s exercise of her religion was impermissibly

burdened when plaintiff was forced “to choose between following

the precepts of her religion,” resting and not working on the

Sabbath and forfeiting certain unemployment benefits as a

result, or “abandoning one of the precepts of her religion in

                                 15
 
order to accept work.”    374 U.S. at 404.   In Yoder, the “impact

of the compulsory [school] attendance law on respondents’

practice of the Amish religion [was found to be] not only

severe, but inescapable, for the Wisconsin law affirmatively

compels them, under threat of criminal sanction, to perform acts

undeniably at odds with fundamental tenets of their religious

beliefs.”   406 U.S. at 218.

     This Circuit also recently addressed the issue of

substantial burden in the context of a RFRA challenge to the ACA

in Gilardi.     The Gilardi brothers are the two owners of closely

held for-profit companies.     Their companies are not eligible

for the accommodations available to Priests for Life; the

regulations require such companies to provide contraceptive

coverage for the participants and beneficiaries in their group

health plans.    The Gilardis challenged the provisions of the

contraceptive mandate which would have required them to directly

provide contraceptive coverage to their employees, claiming it

substantially burdened their religious beliefs opposing

contraception.    The Circuit agreed, finding that “the burden on

religious exercise . . . occurs when a company’s owners fill the

basket of goods and services that constitute a healthcare plan.

In other words, the Gilardis are burdened when they are

pressured to choose between violating their religious beliefs in

managing their selected plan or paying onerous penalties.”    733

                                  16
 
F.3d at 1217.                               “The contraceptive mandate,” as applied to

companies not eligible for the accommodations, “demands that

owners like the Gilardis meaningfully approve and endorse the

inclusion of contraceptive coverage in their companies’

employer-provided plans.”                                      Id. at 1217-18.

              Unlike the Gilardis, Priests for Life is eligible for the

accommodations to the mandate, and therefore is not required to

provide contraceptive services to its employees.                                    To take

advantage of the accommodations, Priests for Life will be

required to provide its insurer with a self-certification form

stating that it is a religious, non-profit organization which

opposes providing coverage for some or all of any contraceptive

services required to be covered by the mandate.                                    78 Fed. Reg. at

39,874, 39,892.3                                    Plaintiffs argue that the self-certification


                                                            
3
  In addition, Priests for Life claims that it will be required
to “identify its employees to its insurer for the distinct
purpose of enabling and facilitating the government’s objective
of promoting the use of contraceptive services;” Pls.’ Mot. for
Prelim. Inj. at 7 (hereinafter “Pls.’ Mot.”); and “coordinate
with its insurer when adding or removing employees and
beneficiaries from its health care plan to ensure that these
individuals receive coverage for contraceptive services,” id. at
8. Plaintiffs provide no support for their claim that the
challenged regulations require either of these things, and
admitted at oral argument that Priests for Life must “identify”
its employees to its insurer and “coordinate” with its insurer
in order to provide its current health care plan to its
employees. Priests for Life also suggests, without support,
that it will ultimately have to bear the costs of the
contraceptive services mandate, because the insurance companies
will somehow find a way to either raise premiums to cover the
cost of such coverage, or fail to lower premiums to reflect the
                                                                   17
 
substantially burdens their exercise of religion because the

accommodations require Priests for Life to “promote, facilitate

and cooperate in the government’s immoral objective to increase

the use of contraceptive services in direct violation of

Plaintiffs’ sincerely held religious beliefs.”                                                                                              Pls.’ Mot. at 1.

“[B]ecause Priests for Life provides its employees with a health

care plan, the government mandate forces Priests for Life to

provide the means and mechanism by which contraception,

sterilization, and abortifacients (and related education and

counseling) are provided to its employees (and beneficiaries),

which is unacceptable to Plaintiffs because it violates their

sincerely held religious beliefs.”                                                                       Id. at 9.                       “This is true

whether the immoral services are paid for directly, indirectly,

or even not at all by Priests for Life.” Id. at 15.                                                                                                       In sum,

Plaintiffs alleges they are pressured to choose between

violating their religious beliefs by “support[ing] and

provid[ing] access to” the services provided under the

contraception mandate, or “leaving the health care insurance

market altogether.” Id. at 16.


                                                                                                                                                                                               
                                                                                                                                                                                               
savings to the insurer by its provision of such coverage. Pls.’
Mot. at 9, n.6, 10, n.7. The plain language of the regulations,
however, prohibits insurers from passing along any costs of
contraceptive coverage to eligible organizations such as Priests
for Life, whether through cost-sharing, premiums, fees, or other
charges. 78 Fed. Reg. at 39,875-77. The Court declines,
therefore, to find a substantial burden exists on any of these
grounds.
                                                                                            18
 
     Defendants do not question the sincerity of Plaintiffs’

religious beliefs, but they do dispute whether the

accommodations impose a substantial burden on the exercise of

those beliefs.    Defendants argue that the regulations impose no

more than a de minimis burden on Plaintiffs’ religious exercise

because the regulations “do not require Priests for Life to

“modify [its] religious behavior in any way.”” Defs.’ Mot. at 15

(quoting Kaemmerling v. Lappin, 553 F.3d 669, 679 (D.C. Cir.

2008)).   Defendants contend that Priests for Life “is not

required to contract, arrange, pay or refer for contraceptive

coverage . . .    Priests for Life need not do anything more than

it did prior to the promulgation of the challenged regulations –

that is, to inform its issuer that it objects to providing

contraceptive coverage in order to insure that it is not

responsible for contracting, arranging, paying or referring for

such coverage.”    Id. at 14-15.   The self-certification form only

“require[s] [Priests for Life] to inform its issuer that it

objects to providing contraceptive coverage, which it has done .

. . voluntarily anyway even absent these regulations” in order

to insure that it does not provide such coverage.     Id. 15-16.

Accordingly, Defendants argue that completing the self-

certification form “is at most, de minimis, and thus cannot be

“substantial” under RFRA.”    Id. 17.   For the reasons set forth

below, the Court agrees with the government.

                                   19
 
     A substantial burden exists when government action puts

“substantial pressure on an adherent to modify his behavior and

violate his beliefs.”     Gilardi, 733 F.3d at 1216 (quoting

Kaemmerling, 553 F.3d at 678); see also Yoder, 406 U.S. at 218

(law substantially burdens the exercise of religion if it

compels individuals “to perform acts undeniably at odds with

fundamental tenets of their religious beliefs.”)    “An

inconsequential or de minimis burden on religious practice does

not rise to this level[.]”     Kaemmerling, 553 F.3d at 678.

Finally, an adherent is not substantially burdened by laws

requiring third parties to conduct their internal affairs in

ways that violate his beliefs.     Id. at 679.

     In Kaemmerling, a federal prisoner claimed that the

statutorily mandated collection and use of his DNA for purposes

of a national law enforcement database substantially burdened

his free exercise rights.    Kaemmerling alleged that the

collection, storage, and use of his DNA violated his sincerely

held religious beliefs.    The D.C. Circuit “accept[ed] as true

the factual allegations that Kaemmerling’s beliefs are sincere

and of a religious nature,” 553 F.3d at 679.     The Court further

noted that the government commanded compliance with the statute;

failure to cooperate with collection of a fluid sample from

which the DNA would be isolated is a misdemeanor offense.      Id.

at 673.   Nevertheless, the Court rejected his RFRA claim

                                  20
 
because the government was not forcing him to modify his own

behavior.   The Court explained:

     Kaemmerling does not allege facts sufficient to state a
     substantial burden . . . because he cannot identify any
     “exercise” which is the subject of the burden to which he
     objects. The extraction and storage of DNA information are
     entirely the activities of the FBI, in which Kaemmerling
     plays no role and which occur after the [prison] has taken
     his fluid or tissue sample (to which he does not object).
     The government’s extraction, analysis, and storage of
     Kaemmerling’s DNA information does not call for Kaemmerling
     to modify his religious behavior in any way – it involves
     no action or forbearance on his part, nor does it otherwise
     interfere with any religious act in which he engages.
     Although the government’s activities with his fluid or
     tissue sample after the [prison] takes it may offend
     Kaemmerling’s religious beliefs, they cannot be said to
     hamper his religious exercise because they do not “pressure
     [him] to modify his behavior and to violate his beliefs.”
     Thomas v. Review Bd., 450 U.S. 707, 718 (1981).

     Kaemmerling alleges no religious observance that the DNA
     Act impedes, or acts in violation of his religious beliefs
     that it pressures him to perform. Religious exercise
     necessarily involves an action or practice, as in Sherbert,
     where the denial of unemployment benefits “impede[d] the
     observance” of the plaintiff's religion by pressuring her
     to work on Saturday in violation of the tenets of her
     religion, 374 U.S. at 404, or in Yoder, where the
     compulsory education law compelled the Amish to “perform
     acts undeniably at odds with fundamental tenets of their
     religious beliefs,” 406 U.S. at 218. Kaemmerling, in
     contrast, alleges that the DNA Act’s requirement that the
     federal government collect and store his DNA information
     requires the government to act in ways that violate his
     religious beliefs, but he suggests no way in which these
     governmental acts pressure him to modify his own behavior
     in any way that would violate his beliefs. See Appellant's
     Br. at 21 (describing alleged substantial burden as
     “knowing [his] strongly held beliefs had been violated by
     a[n] unholy act of an oppressive regime”).




                                   21
 
553 F.3d at 679.4                                      The Kaemmerling court relied on Bowen v. Roy,

in which a Native American man objected to the states’ use of

his child’s Social Security number in determining eligibility

for welfare benefits.                                           The parents objected to a statutory

requirement that state agencies “shall utilize” Social Security

numbers “not because it place[d] any restriction on what [the

father] may believe or what he may do, but because he believes

the use of the number,” a governmental act, “may harm his

daughter’s spirit.”                                            476 U.S. 693, 699 (1986).   The Supreme

Court concluded that the government’s use of the child’s Social

Security number did not impair her parents’ freedom to exercise

their religion.

              Never to our knowledge has the Court interpreted the First
              Amendment to require the Government itself to behave in
              ways that the individual believes will further his or her
              spiritual development or that of his or her family. The
              Free Exercise clause simply cannot be understood to require
              the Government to conduct its own internal affairs in ways
                                                            
4
  Other Circuits have also emphasized the requirement that an
adherent be pressured to modify his own conduct in order to show
a substantial burden on religious exercise. See, e.g., Navajo
Nation v. U.S. Forest Serv., 535 F.3d 1058, 1067 (9th Cir. 2008)
(en banc) (to establish a substantial burden under RFRA,
governmental action must “coerce the Plaintiffs to act contrary
to their religious beliefs under the threat of sanctions, [or]
condition a governmental benefit upon conduct that would violate
their religious beliefs.”); Civil Liberties for Urban Believers
v. City of Chicago, 342 F.3d 752, 761 (7th Cir. 2003) (“within
the meaning of RFRA, a substantial burden on religious exercise
is one that forces adherents of a religion to refrain from
religiously motivated conduct, inhibits or constrains conduct or
expression that manifests a central tenet of a person’s
religious beliefs, or compels conduct or expression that is
contrary to these beliefs.”) (internal citation omitted).
                                                                         22
 
     that comport with the religious beliefs of particular
     citizens. . . . [A]ppellees may not demand that the
     Government join in their chosen religious preferences by
     refraining from using a number to identify their daughter.

Id. at 699-700.    Other Supreme Court decisions have similarly

rejected free exercise challenges to laws which would not

require a plaintiff to modify his own behavior, but would permit

a third party to engage in behavior to which the plaintiff

objects on religious grounds.    In Lyng, the Court rejected

Native American tribes’ challenge to government building roads

and harvesting timber on national forest land used by the tribes

for religious purposes.   The Court explained “government

programs, which may make it more difficult to practice certain

religions but which have no tendency to coerce individuals into

acting contrary to their religious beliefs,” do not violate the

First Amendment.   485 U.S. 439, 450 (1988).   “The Free Exercise

Clause is written in terms of what the government cannot do to

the individual, not in terms of what the individual can exact

from the government . . . ”     Id. at 451 (quoting Sherbert, 374

U.S. at 412 (Douglas, J., concurring)).

     In this case, the Court does not doubt the sincerity of

Plaintiffs’ beliefs, nor does it doubt that condemnation of

contraception is central to their exercise of the Catholic

religion.   “It is not within the judicial ken to question the

centrality of particular beliefs or practices to a faith, or the


                                  23
 
validity of particular litigants’ interpretation of those

creeds.”                     Hernandez v. Comm’r of Internal Revenue Serv., 490

U.S. 680, 699 (1989).                                           However, to prevail under the substantial

burden test Plaintiffs must show more than a governmental action

that violates their sincerely held religious beliefs; they must

show that the governmental action forces Priests for Life,

itself, to modify its own behavior in violation of those

beliefs.                     Kaemmerling, 553 F.3d at 679.5                        This is where

Plaintiffs’ RFRA challenge must fail--like the challenges in

Kaemmerling and Bowen, the accommodations to the contraceptive

mandate simply do not require Plaintiffs to modify their

religious behavior.                                            The accommodation specifically ensures that

provision of contraceptive services is entirely the activity of


                                                            
5
  For this reason, inter alia, the Court is not persuaded by the
rationale articulated in two recent cases that a plaintiff can
meet his burden of establishing that the accommodation creates a
“substantial burden” upon his exercise of religion simply
because he claims it to be so. See Roman Catholic Archdiocese
of N.Y. v. Sebelius, No. 12-2542, 2013 U.S. Dist. LEXIS 176432,
*44 (E.D.N.Y. Dec. 13, 2013) (stating that plaintiffs “consider
[completing the self-certification] to be an endorsement of
[contraceptive services] coverage to which they object; to them,
the self-certification compels affirmation of a repugnant
belief. It is not for this Court to say otherwise.”); see also
Zubik v. Sebelius, No. 13-1459, 2013 U.S. Dist. LEXIS 165922,
*79-*82 (W.D. Pa. Nov. 21, 2013) (reaching the same conclusion).
In this Court’s view, those opinions misconceive RFRA’s
substantial burden test, which requires courts to “accept as
true the factual allegations that [a plaintiff’s] beliefs are
sincere and of a religious nature – but not the legal
conclusion, cast as a factual allegation, that his religious
exercise is substantially burdened.” Kaemmerling, 553 F.3d at
679.
                                                                         24
 
a third party – namely, the issuer – and Priests for Life plays

no role in that activity.   As in Kaemmerling, “[a]lthough the

[third party]’s activities . . . may offend [plaintiff’s]

religious beliefs, they cannot be said to hamper [his] religious

exercise.”   553 F.3d at 679.

     Priests for Life attempts to distinguish Kaemmerling on the

grounds that Mr. Kaemmerling did not object to the government

taking his fluid, hair, or tissue samples; he only objected to

the subsequent extraction and storage of his DNA.   Priests for

Life claims that in this case, “the coverage for the morally

objectionable contraceptive coverage will occur only because

Priests for Life has played an active role in purchasing a

healthcare plan and then authorizing the issuer of its plan

through “self-certification” to provide the objectionable

coverage directly to its plan participants and beneficiaries (a

role that is prohibited by Plaintiffs’ religion) and thereby

cooperating with and thus facilitating the government’s illicit

objective “to increase access to and utilization of”

contraceptive services (cooperation that is prohibited by

Plaintiffs’ religion).”   Pls.’ Combined Opp’n to Govt’s

Mot./Reply in Support of Pls.’ Mot. (hereinafter “Pls.’

Opp’n/Reply”) at 23 (emphasis in original).   The Court does not

find this distinction to be meaningful.   The governmental action

in Kaemmerling could not have occurred without the plaintiff

                                25
 
playing an active role by providing a blood sample.

Nevertheless, the court rejected claims that his action

constituted a substantial burden because the action did not, in

and of itself, violate plaintiff’s religious beliefs.    The fact

that government action thereafter was deeply offensive to his

beliefs did not give rise to a RFRA claim. See Kaemmerling, 553

F.3d at 679 (plaintiff’s knowledge that his “strongly held

beliefs had been violated by a[n] unholy act of an oppressive

regime” was not enough to violate the RFRA because the

government’s actions do not “pressure him to modify his own

behavior in any way that would violate his beliefs.”); see also

Bowen, 476 U.S. at 699-700 (rejecting plaintiff’s challenge to

the government’s use of his daughter’s Social Security number

because it “may harm his daughter’s spirit. . . . The Free

Exercise Clause affords an individual protection from certain

forms of governmental compulsion; it does not afford an

individual a right to dictate the conduct of the Government’s

internal procedures.”)

     In this case, Plaintiffs assert an objection to a single

requirement the regulations impose on Priests for Life directly:

completing a self-certification form stating that it is a non-

profit religious organization which objects to providing

contraceptive services coverage.    Pls.’ Mot. at 7.   However,

during oral argument Plaintiffs conceded that they have no

                               26
 
religious objection to the self-certification form, in and of

itself.   Rather, Plaintiffs’ act under the accommodations

becomes burdensome only when it is characterized as

“cooperating” with or providing “authorization” for “the

government’s illicit goal of increasing access to and

utilization of contraceptive services.”    Pls.’ Opp’n/Reply at

23.   But no matter how religiously offensive the statutory or

regulatory objective may be, the law does not violate RFRA

unless it coerces individuals into acting contrary to their

religious beliefs. See Lyng, 458 U.S. at 450.    In this case, it

is only the subsequent actions of third parties – the

government’s and the issuer’s provision of contraceptive

services, in which Priests for Life plays no role – that animate

its religious objections.   Under Bowen and Kaemmerling, however,

RFRA does not permit Plaintiffs to proscribe the conduct of

others.

      Plaintiffs’ reliance on Sherbert, Yoder, and Thomas is

unavailing.   Pls.’ Mot. at 21.   Plaintiffs argue that these

cases, particularly Thomas, established that the impact of a

“substantial burden” need not be direct.    Id. at 20.   In each of

these cases, however, the burdens of the governmental action –

denial of unemployment benefits for refusal to work on the

Sabbath or in an armaments factory, threatened criminal

prosecution for refusing to send children to school – all fell

                                  27
 
directly upon the plaintiffs’ participation in or abstention

from a specific religious practice.                                 That is not the case here;

once again, the only action required of Priests for Life under

the accommodations is consistent with its beliefs.                                 It is only

the independent actions of third parties which result in the

availability of contraceptive services.                                 See Conestoga Wood

Specialties Corp. v. Sebelius, 917 F. Supp. 2d 394, 415 & n.15

(E.D. Pa. 2013) (explaining that while an indirect compulsion

may constitute a substantial burden, legislation which imposes

only an indirect burden on the exercise of religion does not),

aff’d 724 F.3d 377 (3d Cir. 2013), cert. granted, 2013 U.S.

LEXIS 8418 (U.S. Nov. 26, 2013) (No. 13-354).6

              This Circuit’s recent decision in Gilardi does not alter

the analysis.                               In Gilardi, the plaintiffs themselves (through
                                                            
              6
       The Court is not persuaded by the rationale in Archdiocese
of N.Y., which states that completing the self-certification
form, itself, amounts to a substantial burden on the plaintiffs’
exercise of religion, because if they do not complete the form,
they are subject to penalties or other forms of government
coercion. See, Roman Catholic Archdiocese of N.Y., 2013 U.S.
Dist. LEXIS 176432, *32 (stating that RFRA’s “substantial
burden” test is met by a finding that plaintiffs face
“substantial pressure” to comply with the law.) The Court
agrees with the reasoning of Kaemmerling, which, in the Court’s
view, correctly interpreted Sherbert, Yoder and Thomas to hold
that even a threat of criminal sanction did not amount to a
substantial burden when it did not impact plaintiff’s religious
exercise. Kaemmerling, 553 F.3d at 679 (“Although the [third
party]’s activities . . . may offend [plaintiff’s] religious
beliefs, they cannot be said to hamper [his] religious
exercise.”)



                                                               28
 
their companies) had to provide contraceptive coverage for the

participants and beneficiaries of their plan.    The Circuit

explained that the Gilardis were substantially burdened when

they had to place contraceptive coverage into “the basket of

goods and services that constitute [their companies’] healthcare

plan.”    Gilardi, 733 F.3d at 1218.   The Circuit repeated the

nature of the burden later in the opinion, defining the burden

as a “demand[] that owners like the Gilardis meaningfully

approve and endorse the inclusion of contraceptive coverage in

their companies’ employer-provided plans, over whatever

objections they may have.   Such an endorsement . . . is a

“compel[led] affirmation of a repugnant belief.””     Id. at 1218

(quoting Sherbert, 374 U.S. at 402).     Priests for Life need do

none of those things.   It need not place contraceptive coverage

into “the basket of goods and services that constitute its

healthcare plan,” nor must it even permit, much less “approve

and endorse” such coverage in its plan.     Gilardi, 733 F.3d at

1217.    On the contrary, Priests for Life need only reaffirm its

religiously based opposition to providing contraceptive

coverage, at which point third parties will provide the coverage

separate and apart from Priests For Life’s plan of benefits.       In

the Court’s view, the Circuit’s holding on the issue of

substantial burden in Gilardi is distinguishable from this case.



                                 29
 
     For the foregoing reasons, the Court finds that Plaintiffs

have not stated a prima facie case under RFRA because they have

not alleged a substantial burden on their religious exercise.

Therefore, Count II of the Complaint will be dismissed for

failure to state a claim.

     C. The Free Exercise Clause

     The First Amendment provides that Congress shall make no

law “prohibiting the free exercise” of religion.      Hosanna-Tabor

Evangelical Lutheran Church and School v. E.E.O.C., 132 S.Ct.

694, 702 (2012).   The right of free exercise protected by the

First Amendment “does not relieve an individual of the

obligation to comply with a valid and neutral law of general

applicability on the ground that the law proscribes (or

prescribes) conduct that his religion prescribes (or

proscribes).”   Employment Div. v. Smith, 494 U.S. 872, 879

(1990) (quotation omitted).   A law is not neutral “if the object

of [the] law is to infringe upon or restrict practices because

of their religious motivation.” Lukumi Babalu Aye v. City of

Hialeah, 508 U.S. 520, 533 (1993).      A law is not generally

applicable if it “in a selective manner impose[s] burdens only

on conduct motivated by religious beliefs.”      Id. at 543.

       This Court agrees with the vast majority of courts which

have considered the issue and found that the contraceptive

services regulations are neutral and generally applicable, and

                                   30
 
accordingly have rejected Free Exercise Clause challenges.      See

Defs.’ Mot. at 32 n.5 (citing, e.g., MK Chambers Co. v. U.S.

Dep’t of Health & Human Servs., U.S. Dist. LEXIS 47887, *13-15

Case No. 13-11379 (E.D. Mich. Apr. 3, 2013); Conestoga, 917 F.

Supp. 2d at 409-10; Autocam Corp. v. Sebelius, 2012 U.S. Dist.

LEXIS 184093, *23, Case No. 12-1906 (W.D. Mich., Dec. 24, 2012),

aff’d 730 F.3d 618 (6th Cir. 2013), petition for cert. filed,

(U.S. Oct. 15, 2013) (No. 13-482); Hobby Lobby, 870 F. Supp. 2d

1278, 1289-90 (W.D. Okl. 2012) rev’d on other grounds, 723 F.3d

1114).   Although these cases do not specifically address the

accommodations to the mandate at issue here, nothing about the

specific regulations governing the accommodations leads to a

different result.

     Plaintiffs do not dispute that the regulations’ stated

purpose is secular: to promote public health and gender

equality.   Nevertheless, they argue that the mandate, and its

accommodations, is not neutral because it was “designed to

target employers who refuse to provide contraceptive services to

their employees based on the employers’ religious beliefs.”

Pls.’ Mot. for Prelim. Inj. 23-24.   They cite the exemption for

“religious employers” as defined by 45 C.F.R. § 147.131(a),

which applies only to houses of worship and their integrated

auxiliaries, but not to other religious organizations, and argue

that the exemption divides religious objectors into favored and

                                31
 
disfavored groups without any secular purpose.   Pls.’ Mot. at

24.

      As several other courts considering the issue have found,

“carving out an exemption for defined religious entities does

not make a law nonneutral as to others.”   Hobby Lobby, 870 F.

Supp. 2d at 1289 (W.D. Okl. 2012).   In other words, the neutral

purpose of the regulations – to make contraceptive coverage

available to women – is not altered because the legislature

chose to exempt some religious institutions and not others.    On

the contrary, “the religious employer exemption presents a

strong argument in favor of neutrality, demonstrating that the

“object of the law” was not to “infringe upon or restrict

practices because of their religious motivation.””   O’Brien v.

U.S. Dep’t of Health & Human Servs., 894 F. Supp. 2d 1149, 1161

(E.D. Mo. 2012) (quoting Lukumi, 508 U.S. at 533); see also

Catholic Charities of Diocese of Albany v. Serio, 7 N.E.2d 510,

522 (N.Y. 2006), cert. denied, 552 U.S. 816 (2007) (rejecting

Free Exercise Clause challenge to state law requiring

contraceptive coverage on grounds that the law exempted some,

but not all, religious institutions.   “To hold that any

religious exemption that is not all-inclusive renders a statute

non-neutral would be to discourage the enactment of any such

exemptions—and thus to restrict, rather than promote, freedom of

religion.”).   Indeed, Priests for Life itself is the beneficiary

                                32
 
of an accommodation to the regulations, which was enacted for

the purpose of alleviating any burden on its religious practice.

        Plaintiffs argue that a statement in the Overview of the

Final Regulations authorizing the religious employer exemption

from the mandate reveals a discriminatory intent toward all

employers which oppose contraceptive coverage and which do not

qualify for the exemption.

        A group health plan . . . qualifies for the [religious
        employer] exemption if, among other qualifications, the
        plan is established and maintained by an employer that
        primarily employs persons who share the religious tenets of
        that organization . . . . Employers that do not primarily
        employ employees who share the religious tenets of the
        organization are more likely to employ individuals who have
        no religious objection to the use of contraceptive services
        and therefore are more likely to use contraceptives.
        Including these employers within the scope of the exemption
        would subject their employees to the religious views of the
        employer, limiting access to contraceptives, and thereby
        inhibiting the use of contraceptive services and the
        benefits of preventive care.

Pls.’ Mot. at 5, 24 (quoting 77 Fed. Reg. 8724, 8728).     For the

reasons just discussed, this comment lacks significance in the

context of a Free Exercise Clause claim.    It merely explains

that the regulations confer the special benefit of an exemption

only for those religious organizations that are essentially

houses of worship and their integrated auxiliaries, and who

therefore may be permitted to give employment preference to

members of their own religion.     See, e.g., 42 U.S.C. § 2000e-

1(a).     That benefit, as discussed above, “is justifiable as a


                                  33
 
legislative accommodation--an effort to alleviate a

governmentally imposed burden on religious exercise.”      Catholic

Charities of Sacramento, Inc. v. Superior Court, 85 P.3d 67, 85

(Cal. 2004).   Those non-profit religious organizations that do

not qualify for the exemption but nevertheless are opposed to

contraceptive services, like Priests for Life, are also eligible

for an accommodation.   Finally, employers that do not qualify

for an exemption or accommodation are subject to the

contraceptive services mandate in the same manner as all other

employers, whether religious or non-religious.     Accordingly,

while the regulations “treat some [] employers” with religious

objections to contraceptive coverage “more favorably than other

employers, it does not under any circumstance treat [employers

with religious objections] less favorably than any other

employers.”    85 P.3d at 85.   Therefore, Plaintiffs’ neutrality

argument fails.

     Plaintiffs also claim that the law is not one of general

applicability because “Congress has permitted exemptions from

the requirements of the Act,” including those for grandfathered

plans and certain religious employers.     Pls.’ Mot. at 24.   The

existence of categorical exemptions, however, does not mean that

the law does not apply generally.      See, e.g., United States v.

Lee, 455 U.S. 252, 261 (1982) (finding social security tax

requirements generally applicable despite existence of

                                  34
 
categorical exemptions).    As the Supreme Court has held, laws

are not generally applicable when they “in a selective manner

impose burdens only on conduct motivated by religious beliefs.”

Lukumi, 508 U.S. at 543 (invalidating statute which prohibited

only the religious practice of animal sacrifice, but not hunting

or other secular practices involving killing of animals).   The

regulations in this case do not impose burdens selectively; they

apply to all non-exempt employers, regardless of their religious

beliefs. See Stormans, Inc. v. Selecky, 586 F.3d 1109, 1134 (9th

Cir. 2009) (“pharmacists who do not have a religious objection

to [filling prescriptions for contraceptives] must comply with

the rules to the same extent—no more and no less—than . . .

pharmacists who may have a religious objection to [filling the

prescriptions].   Therefore, the rules are generally

applicable.”)   And again, to the extent the accommodation alters

the analysis, it promotes, not restricts, the free exercise of

religion by excusing from compliance employers such as Priests

for Life due to their religious beliefs.

     Accordingly, the Court concludes that the regulations, and

the accommodations, do not violate the Free Exercise Clause.

Therefore, Count I of the Complaint will be dismissed for

failure to state a claim.




                                 35
 
        D. Freedom of Speech and Expressive Association

        Plaintiffs next argue that the accommodation to the

contraceptive services mandate violates their right to Free

Speech and Expressive Association under the First Amendment.

They claim the accommodation compels speech, in violation of

their deeply held religious beliefs, by requiring them to

complete the self-certification form, which then leads to

Priests for Life’s insurer providing contraceptive coverage.

Pls.’ Mot. at 31.     They claim the same requirement violates

their right to associate, which they do for the purpose of

expressing a “message that rejects the promotion and use of

contraceptive services.”     Id. at 29.

        As Defendants point out, “every court to review a Free

Speech challenge to the prior contraceptive-coverage regulations

has rejected it.”     Defs.’ Mot. at 35 (citing, e.g., MK Chambers

Co., 2013 U.S. Dist. LEXIS 47887, *15-17; Conestoga, 917 F.

Supp. 2d at 418; Autocam, 2012 U.S. Dist. LEXIS 184093, *23-

*25).     These cases rely on Rumsfeld v. Forum for Academic &

Institutional Rights, Inc., (“FAIR”), a case Plaintiffs do not

address.     In FAIR, the Court rejected a free speech and

expressive association challenge to the Solomon Amendment, a

statute that conditioned federal funding to law schools upon

their agreement to permit military recruiters on campus.      The

Court found that the statute “neither limits what law schools

                                  36
 
may say nor requires them to say anything.   Law schools remain

free . . . to express whatever views they may have on the

military . . . the [statute] regulates conduct – not speech.    It

affects what law schools must do – afford access to military

recruiters – not what they may or may not say.”     FAIR, 547 U.S.

at 60.   The Court found that to the extent that complying with

the Amendment required the school to speak, such as by sending

emails or posting notices on behalf of military recruiters, such

speech was “plainly incidental to the . . . regulation of

conduct.”   Id. at 62.   “It has never been deemed an abridgment

of freedom of speech . . . to make a course of conduct illegal

merely because such conduct was in part initiated, evidenced, or

carried out by means of language, either spoken, written, or

printed.”   Id. (citation omitted).

     A similar analysis applies to this case.     The regulations

regarding contraceptive coverage, including the accommodation,

place no limits on what Plaintiffs may say; they remain free to

oppose contraceptive coverage for all people and in all forms.

Rather, the accommodation regulates conduct; specifically, the

conduct of Priests for Life’s insurance provider.    And like the

law schools in FAIR, the only speech the accommodations require

of Priests for Life is incidental to the regulation of conduct.

Priests for Life’s speech in this case is its self-certification

that it opposes contraceptive coverage.   This speech is

                                 37
 
necessary only because it is attendant to the regulation of

conduct, specifically, the insurance company’s provision of

contraceptive services.   Indeed, the speech at issue in this

case is even farther from a First Amendment violation than the

speech in FAIR; in that case, the speech was incidental to the

law schools’ conduct, while in this case the speech is

incidental to the conduct of a wholly separate entity.   And in

any event, the speech at issue here is in accordance with

Priests for Life’s religious beliefs, not fundamentally opposed

to it.   Cf. West Virginia Bd. of Ed. v. Barnette, 319 U.S. 624

(1943) (invalidating state law requiring Jehovah’s Witness

schoolchildren to recite the Pledge of Allegiance and to salute

the flag); Wooley v. Maynard, 430 U.S. 705 (1977), (striking

down law that required Jehovah’s Witnesses to display the state

motto—“Live Free or Die”—on their license plates).

     Plaintiffs argue strenuously in their motion that because

opposition to contraception is a fundamental part of their

organizational message, any provision of contraceptive coverage

by any other party must necessarily interfere with that message

and therefore be considered compelled speech.   See Pls.’ Mot. at

28-32.   But this is not the test for compelled speech in

violation of the First Amendment.    As the Court held in FAIR,

one speaker who is forced to host another speaker’s message may

only assert a compelled-speech violation when the message it is

                                38
 
forced to host is “inherently expressive.”                                    FAIR, 547 U.S. at

64.           For example, the “expressive nature of a parade” was a key

part of the holding in Hurley v. Irish-American Gay, Lesbian,

and Bisexual Group of Boston, Inc., 515 U.S. 557, 568 (1995).

Likewise, in Pacific Gas and Electric Company v. Public Utility

Commission of California, 475 U.S. 1 (1986), the compelled

inclusion of a third party newsletter along with Pacific Gas’s

own newsletter “interfered with the utility’s ability to

communicate its own message in its newsletter.”                                    FAIR, 547 U.S.

at 64.                 By contrast, there is nothing inherently expressive

about Priests For Life’s insurer, wholly separate from Priests

for Life, providing contraceptive coverage, just as there is

nothing inherently expressive about a law school’s decision to

allow recruiters on campus.                                    Id., see also Autocam Corp. v.

Sebelius, 2012 U.S. Dist. LEXIS 184093, *23.7


                                                            
              7
       Priests for Life also argues that the ACA’s requirement
that contraceptive coverage include patient education and
counseling for women constitutes prohibited speech because it
advocates a particular viewpoint or content. See Pls.’
Opp’n/Reply at 28. This Court agrees with the Conestoga court,
which considered and rejected the same argument, explaining,
“[w]hile the regulations mandate that [insurance companies]
provide coverage for “education and counseling for women with
reproductive capacity,” which may include information about the
contraceptives which Plaintiffs believe to be immoral, they are
silent with respect to the content of the counseling given to a
patient by her doctor. . . . As such, it cannot be said that
Plaintiffs are being required to [host] the advocacy of a
viewpoint with which they disagree. Plaintiffs’ concern that a
doctor may, in some instances, provide advice to a patient that
differs from [plaintiffs’] religious beliefs is not one
                                                                 39
 
              Plaintiffs’ expressive association claim is also devoid of

merit.                 The government violates expressive association rights

under the First Amendment by directly interfering with an

association’s composition by forcing them to accept members or

hire employees who would “significantly affect [the

association’s] expression,” Boy Scouts of America v. Dale, 530

U.S. 640, 656 (2000).                                              It may also infringe on the freedom of

expressive association by passing laws requiring disclosure of

anonymous membership lists, or imposing penalties or withholding

benefits based on membership in a disfavored group.                                                                                                       Brown v.

Socialist Workers ’74 Campaign Comm., 459 U.S. 87, 101-02

(1982); Healy v. James, 408 U.S. 169, 180-84 (1972).                                                                                                         These laws

were invalidated because they “made group membership less

attractive, raising [] First Amendment concerns affecting the

group’s ability to express its message.”                                                                                  FAIR, 547 U.S. at 69.

By contrast, the presence of military recruiters on a law school

campus “has no similar effect on a law school’s associational

rights.                   Students and faculty are free to associate to voice

their disapproval of the military’s message; nothing about the

statute affects the composition of the group by making group

membership less desirable. . . . A military recruiter’s mere


                                                                                                                                                                                               
                                                                                                                                                                                               
protected by the First Amendment.” Conestoga, 917 F. Supp. 2d
at 419 (internal citations omitted).


                                                                                            40
 
presence on campus does not violate a law school’s right to

associate, regardless of how repugnant the law school considers

the recruiter’s message.”   Id. at 69-70.

     As in FAIR, the regulations and accommodations do not

violate Plaintiffs’ right to associate.     The regulations and

accommodations in no way restrict Priests for Life’s members,

employees, and donors from associating to express their

opposition to contraception.   Nothing about the regulations or

the accommodations force Plaintiffs to accept members or

employees it does not desire, nor do they make group membership

less desirable as in Socialist Workers ’74 or in Healy.     Like

the plaintiffs in FAIR, there can be no doubt that Plaintiffs

find the content of the regulations repugnant to their religious

beliefs.   See Compl. at ¶¶ 87-8, 90 (explaining its beliefs that

access to contraception “harms women,” is “gravely immoral,” and

“a grave sin.”).   However, the fact that a third party provides

contraceptive coverage to Priests for Life’s employees, separate

from Priests for Life or its employer-sponsored health plan,

does not affect the group’s ability to express its message under

the First Amendment, and therefore does not violate its

associational rights.

     The government has not compelled plaintiffs to speak, nor

has it violated their rights to expressive association.

Accordingly, Count III of the Complaint will be dismissed.

                                41
 
              E. Establishment Clause and Equal Protection Clause

              The Establishment Clause prohibits the government from

showing a preference for any religious denomination over

another.                     Larson v. Valente, 456 U.S. 228, 244 (1982).

Plaintiffs claim that the contraceptive services mandate, its

exemption for religious employers, and its accommodations create

an impermissible government preference in favor of churches and

religious orders over other religious organizations.                                         Pls.’

Opp’n/Reply at 29-30.                                          As with Plaintiffs’ Free Speech/

Expressive Association Claim, defendants point out that every

court to consider an Establishment Clause challenge to the

contraceptive services mandate has rejected it.                                         Defs.’ Mot. at

39 (citing, e.g., O’Brien, 894 F. Supp. 2d at 1162; Conestoga,

917 F. Supp. 2d                                   at 416-17).        As these courts found, the

regulations permit the government to distinguish between

religious organizations based on structure and purpose when

granting religious accommodations, which is not prohibited under

the Establishment Clause.                                          See, e.g., O’Brien, 894 F. Supp. 2d

at 1163-4 (collecting cases).8


                                                            
8
  Plaintiffs claim that under Larson, the government is
prohibited from making other distinctions among types of
religious institutions, in addition to denominational
preferences. Pls.’ Opp’n/Reply at 31-32. Plaintiffs misread
Larson. The Larson court invalidated the statute at issue not
because it distinguished between different types of
organizations based on their structure or purpose, but rather
because it “was drafted with the explicit intention of including
                                                                       42
 
              Plaintiffs do not address this authority. The crux of their

argument rests on a statement in the Overview of the Final

Regulations authorizing the religious employer exemption from

the mandate, which states in relevant part:

              A group health plan . . . qualifies for the [religious
              employer] exemption if, among other qualifications, the
              plan is established and maintained by an employer that
              primarily employs persons who share the religious tenets of
              that organization . . . .    Employers that do not
              primarily employ employees who share the religious tenets
              of the organization are more likely to employ individuals
              who have no religious objection to the use of contraceptive
              services and therefore are more likely to use
              contraceptives. Including these employers within the scope
              of the exemption would subject their employees to the
              religious views of the employer, limiting access to
              contraceptives, and thereby inhibiting the use of
              contraceptive services and the benefits of preventive care.


Pls.’ Mot. at 35 (quoting 77 Fed. Reg. at 8728); Pls.’

Opp’n/Reply at 33 (same).                                                        The Court has already considered

this statement in the context of Plaintiffs’ Free Exercise

Clause challenge and found it constitutionally permissible.                                                                                                                       See

supra at III.C.                                  Nor does it violate the Establishment Clause,

because it delineates the contours of a religious accommodation

that applies equally to organizations of every faith and does

not favor any denomination over another.                                                                                  See, e.g., Walz v. Tax

Comm’n of City of New York, 397 U.S. 664 (1970) (rejecting

Establishment Clause challenge to law exempting from property


                                                                                                                                                                                               
                                                                                                                                                                                               
particular religious denominations and excluding others.”                                                                                                                   456
U.S. at 254.
                                                                                            43
 
taxes property of religious organizations used exclusively for

religious worship); Droz v. Comm’r of IRS, 48 F.3d 1120, 1124

(9th Cir. 1995) (upholding Social Security tax exemption only

for members of organized religious sects, despite the fact that

“some individuals receive exemptions, and other individuals with

identical beliefs do not,” because the purpose of the exemption

was not to discriminate among religious denominations).

     Plaintiffs’ Equal Protection claim is identical to its

other First Amendment Claims:   they claim the regulations,

religious employer exemption and accommodation impinge on

Priests for Life’s fundamental right to free exercise of

religion, freedom of speech and expressive association.    Pls.’

Mot. at 33.   The Court has already rejected these underlying

claims, however.   “Where a plaintiff’s First Amendment free

exercise claim has failed, the Supreme Court has applied only

rational basis scrutiny in its subsequent review of an equal

protection fundamental right to religious free exercise claim

based on the same facts.” Wirzburger v. Galvin, 412 F.3d 271,

282-83 (1st Cir. 2005) (citing Locke v. Davey, 540 U.S. 712, 721

(2004).   Applying rational basis scrutiny to the fundamental

rights-based claim that the regulations violate equal

protection, the Court has no trouble determining that the

contraceptive services mandate is rationally related to the

legitimate government purposes of promoting public health and

                                44
 
gender equality.    See, e.g., Dep’t of Agriculture v. Moreno, 413

U.S. 528, 533 (1973).   Indeed, Plaintiffs do not argue that the

regulations would fail such review.

     The Plaintiffs have failed to state a claim under the

Establishment Clause or the Equal Protection Clause.   Therefore,

Counts IV and V will be dismissed.

     IV.   CONCLUSION

     For the foregoing reasons, the defendants’ motion to

dismiss all counts of Plaintiffs’ Complaint is GRANTED;

accordingly, the parties’ cross motions for summary judgment are

DENIED AS MOOT.    An appropriate Order accompanies this

Memorandum Opinion.


Signed:    Emmet G. Sullivan
           United States District Judge
           December 19, 2013




                                 45